Citation Nr: 1801292	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-31 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1961 to September 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction has been transferred to the Reno, Nevada RO.

This matter was previously before the Board in July 2015, at which time it was remanded for further development.  It has been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veteran's Claims Assistance Act (VCAA) requires the VA to provide notice and assistance to the appellant to substantiate his or her claim. However, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for TDIU.

Entitlement to a TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Disabilities resulting from common etiology or a single accident will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  Id.

In this case, the Veteran's service connected arteriosclerotic heart disease is rated at 60 percent.  He is also service connected for a left knee disorder, residuals of cerebrovascular accident, bilateral hearing loss, tinnitus, status post right ulnar repair, and hypertension.  The schedular criteria under 38 C.F.R. § 4.16 are met for the entirety of the appeal period, which dates from October 2011.  

It is the Veteran's contention that his service connected disabilities prevent him from securing and maintaining gainful employment.  The Veteran earned a four year college degree, and last worked in October 2011 as a sales manager.

The Board observes that the Veteran's current level of disability is overwhelming and appears clearly to prevent him from partaking of any kind of gainful employment.  In addition to his service connected disabilities, the Veteran was diagnosed with malignant melanoma and has undergone therapy with interferon; the side effects of medication have been debilitating.  It falls to the Board to parse out to the extent possible the degree to which symptoms attributable to service connected disability, separate and independent of non-service connected disability and outside factors, contribute to the Veteran's overall disability picture for purposes of employability.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that his service connected disabilities alone render him incapable of securing or maintaining gainful employment.  Critically, the Veteran is beset by service connected disabilities that affect both upper extremities, as well as his left lower extremity.  He is service connected for residuals of a cerebrovascular accident which the record reveals include left arm weakness, numbness, and tingling.  His also experiences pain and weakness in his right arm and hand due to his status post right ulnar repair.  The Veteran's left knee disability greatly affects his capacity for mobility and ambulation, and results in additional pain.  The VA examiner with whom the Veteran met in October 2015 opined that the Veteran's service connected heart disease alone would limit him to sedentary employment, without consideration of his additional disabilities.  Further, the Veteran's tinnitus and bilateral hearing loss confer work-related limitations that might be most pronounced in sedentary occupations.  

A June 2016 lay statement, submitted by the Veteran's wife, confirms the Veteran requires help even with basic needs, including maintenance of hygiene and dressing.  He is unable to reliably ambulate independently, and can no longer drive or use his right arm in the performance of most tasks.  This statement is found to be credible and in accord with the objective evidence of record.  The Board therefore affords it great probative weight as to the overall level of disability.  

In reviewing the evidence as a whole, while the Board acknowledges that the Veteran's cancer and associated treatment has contributed significantly to his overall level of disability, the preponderance of the evidence suggests his service connected disabilities alone confer such a degree of limitation as to render the Veteran unemployable under the standard articulated above.  Accordingly, entitlement to a TDIU is warranted in this case.  38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


